Exhibit 10.1 Execution Version ASSET PURCHASE AGREEMENT by and among RONSON CONSUMER PRODUCTS CORPORATION, RONSON CORPORATION OF CANADA, LTD., RONSON CORPORATION collectively as the Selling Companies and ZIPPO MANUFACTURING COMPANY, NOSNOR, INC. collectively as the Purchasers Dated as of October 5, 2009 ASSET PURCHASE AGREEMENT This ASSET PURCHASE AGREEMENT, dated as of October 5, 2009 (this “Agreement”), by and among RONSON CONSUMER PRODUCTS CORPORATION, a New Jersey corporation (the “Seller”), RONSON CORPORATION OF CANADA, LTD., an Ontario corporation (“Ronson Canada”), and RONSON CORPORATION, a New Jersey corporation (“Ronson” and, along with the Seller and Ronson Canada, collectively the “Selling Companies”), ZIPPO MANUFACTURING COMPANY, a Pennsylvania corporation (the “Business Purchaser”), and NOSNOR, INC., a Delaware corporation, (the “Real Property Purchaser” and, along with the Business Purchaser, collectively the “Purchasers”), and, for purposes of Section 7.12(c) only, LOUIS V. ARONSON II (“Aronson”). WHEREAS, the Seller and Ronson Canada own, operate and lease certain assets that are used or held for use in connection with or otherwise related to the development, packaging and sale of consumer flame products and flame accessories, including lighters, fuel, wicks, and other related products and services, and such other business activities conducted by Seller and Ronson Canada on or prior to the date hereof (the “Business”); WHEREAS, the Seller and Ronson own certain Intellectual Property (as defined herein) used or held for use in connection with or otherwise related to the Business; WHEREAS, the Selling Companies are deriving substantial benefits from the transactions contemplated by this Agreement and, therefore, are willing to agree to the non-competition covenants contained in this Agreement in order to induce the Purchasers to consummate the transactions contemplated herein, and the Selling Companies acknowledge that the Purchasers would not consummate the transactions contemplated herein but for such agreements and covenants; and WHEREAS, the Selling Companies wish to sell, convey, assign and otherwise transfer to the Purchasers, and the Purchasers wish to purchase and obtain the assignment from the Selling Companies of, all of the Transferred Assets (as defined herein) and the Purchasers wish to assume the Assumed Liabilities (as defined herein); NOW, THEREFORE, in consideration of the representations, warranties, covenants and agreements contained in this Agreement and intending to be legally bound, the parties hereto agree as follows: ARTICLE I DEFINITIONS Section 1.1Definitions; Construction. (a)Certain Defined Terms.As used in this Agreement, the following terms have the meanings specified in this Section 1.1(a), unless the context clearly requires otherwise: “Acquisition Proposal” means any proposal or offer with respect to, or a transaction to effect, a merger, reorganization, share exchange, consolidation, business combination, recapitalization, liquidation, dissolution, or similar transaction involving any of the
